 EVERY WOMAN'S PLACEEveryWoman's Place, Inc.andCathee Doran. Case7-CA-2079711December 1986DECISION AND ORDERBY CHAIRMAN DOTsoN AND MEMBERSJOHANSEN ANID STEPHENSOn 19 September 1983 Administrative LawJudge Donald R. Holley issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,and the General'Counsel filed a briefin support of the judge's decision.-The NationalLaborRelations Board has delegat-ed its authority in this proceeding'to a three-member panel.The Board has considered the decision and therecord in light of the exceptions- and briefs and hasdecided to affirm the judge's rulings, findings, l andconclusions and to adopt the recommended Orderas modified.Contraryto our dissenting colleague,we are notrepudiating the rationaleofMeyers2in concludingthat employee Cathee Doran's telephone call to theWage and Hour Division of the U.S. Departmentof Laborwas sufficiently (linked to groupactivityto constitute"concerted" activitywithin the mean-ing of Section7 of the Act. Wenote the judge'sfinding,supported by the credited testimony ofDoran and the Respondent's former acting directorMichael Tardani, that during at least several weeksbefore Doran made that telephone call she and twofellow employees had brought the matterof over-time compensation for holidays to Tardani on atleast four or five occasions.ThatTardani was treating this as more than justa complaintof Doran's is indicated by his testimo-ny that,after approaching the new chief manage-ment officer,BeverlyGeyer,with the employees'complaints,he "went[back] to them"with thenewsthatthe matter was "`being investigated." Al-though Doran made the subsequent telephone callon her own, she made it because"we had -no re-sponse" (emphasisadded)on the complaint. Thecallwas a logical outgrowth of the original protestby all three employees.iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2Meyers Industries,268 NLRB 493 (1984), remanded sub nom.Frill v.NLRB,755 P.2d 941 (D.C. Cir. 1985), cert. denied 106 S.Ct 313, 352(1985),reaffirmed 281 NLRB 882(1986).Member Johansen,who did notparticipate inMeyers,agrees thatMeyersand similar decisions are distin-guishable.413Unlike employee Prill inMeyers,who it wasfound, was simply registering complaints about hisown truck and never made common cause withany fellow employee with 'similarcomplaints,Doran was seeking informationbecauseshe andfellow employees had received no response to theircommon complaint.As a continuation of protectedactivity,her conduct was concerted within themeaning of Section 7 of the Acts It is immaterialthat she was not following express instructionsfrom the other employees in doing so. It was spe-cifically noted inMeyersthat,where the recordshowed the existence of a group complaint, theBoard would not require evidence of formal au-thorization in order to find that steps taken 'by indi-viduals in furtherance of the 'group's goals are acontinuation of activity protected by Section 7 ofthe Act.Neither, contrary to our dissenting colleague,does our decision here represent a return toAlle-luia Cushion Co., 221NLRB 999 (1975). Under thatdoctrine the Board required no actual' demonstra-tion of common complaints; the Board simply as-sumed that any complaint to a government agencythat could benefit others automatically qualified asan expressionof common concern. We need relyon no such assumption here. The employees hadspoken for themselves, and Doran was advancing -those expressed interests with her cal1:4a JMC Transport,272 NLRB 545 in. 2 (1984), enfd. 776 F.2d 612, 617-618 (6th Cir.1985);Dayton Typographical Service,273 NLRB 1205 (1984),enfd.in relevantpart 778 F.2d 1188, 1191-1192 (6th Cir.1985). See alsoWalter Brucker & Co.,273 NLRB 1306, 1307 (1984) (employee Wright'scomplaint about wages deemed concertedwhere employee Culbreath re-frained from taking action becauseof Wright's plan to complain).We note thatinWalter Brucker,supra, we dismissed the complaint be-cause there was no showing that the employerknew of other employees'concerns and because it could reasonablyhavebelieved thatemployeeWright wassimply protesting about his own wagesId. at 1307. To theextent that we require a showing ofemployerknowledge of concertedactivity,it is satisfied in the present caseby Tardani's testimony, notedabove, concerning the employees who came to him andby the linkage ofthe telephone, call tothe subjectmatter of those vocal complaints. It isalso noteworthyin this connectionthat when it was suggested, severalmonths after Doran was laidoff, that she be rehired fora part-time posi-tion Director Geyervetoed the suggestion,observingthatDoran and an-otherof the employeeswho hadraised questions about theholiday com-pensationpolicywere "negative influences."Managementthus evidentlyviewed with alarm Doran's potential for stirring up opposition to its poli-cies.In two of the caseson whichour dissenting colleague relies,AccessControl Systems,270 NLRB 823 (1984),and American& Efird Mills,269NLRB 1077 (1984),each chargingpartyemployee had complained to hisemployer about his own circumstance,and there was no evidence of anyrelationship to group complaints.Anothercase he cites,Allied ErectingCo., 270 NLRB 277 (1984),is closer to the present case,but thereare stilldistinguishingfacts. InAllied greeting,charging' partyCollinswas theonly employeewho evercomplainedto the employerabout wages, sothe employerwould havehad no necessary reason to connecthis actionto groupactivity.Member Stephens also notesthatinManningtonMills,'272 NLRB176 (1984), the employeeaction at issue was a threatof a par-tialwork stoppage-a strike thatwould arguably be unprotected. It maywell make sense to require more in the way of a showingof authorizationwhere threatsof actions that couldcause employeesto lose theirjobs areconcerned.282 NLRB No. 48 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge as modified below and orders that the Re-spondent, Every Woman's Place, Inc., Muskegon,Michigan, -its officers, agents, successors, and as-signs,shall take the action set forth in Order asmodified.Substitute the, following for paragraph 2(e)."(e) Post at its place of business in Muskegon,Michigan, copies of the attached notice marked"Appendix."' ° Copies of the notice, on forms pro-vided by the Regional Director for Region 7, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where, notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material."CHAIRMAN DOTSON,dissenting.I dissent on two grounds from my colleagues'adoption of the judge's finding that the Respondentviolated Section 8(a)(1) by discharging employeeCathee Doran because of her protected concertedactivities.First, I would decline to assert jurisdic-tion over the Respondent, a nonprofit corporationthat provides shelter and counseling to runawayyouths. As I have stated previously, I would returnto the policy ofMing Quong Children's Center,210NLRB 899 (1974), and decline to assert jurisdictionover nonprofit, charitable institutions unless it hasbeen demonstrated that such institutions have amassive impact on interstate commerce. See mydissenting opinions inSalvationArmy ofMassachu-setts,271 NLRB 195 (1984), andAlan Short Center,267 NLRB 886 (1983). As no such showing hasbeen made here, I would not exercise jurisdictionover the Respondent.Secondly, I do not agree with my, colleagues'conclusion that Doran engaged in concerted activi-ty when she individually contacted the Wage andHour Division of the U.S. Department of Labor,the act for which the Respondent discharged her.A review of the undisputed facts will help to putthe issue into focus.In 1981WebsterHouseforRunaways, Inc.merged with the Respondent. During the mergerprocess employees of Webster House became con-cerned as to what the Respondent's policy wasgoing to be with respect to holidays and compensa-tory time. In October 1981 several employees, in-cludingDoran, questionedMichael Tardani, theRespondent's program coordinator, about the Re-spondent's policy regarding theseissues.'On 9 No-vember 1981 Doran called the Wage and Hour Di-vision to ask what pay employees were entitled toreceive forworking on holidays. Doran subse-quently reported the information she received toBeverlyGeyer, the Respondent's chief manage-ment official.The Respondent subsequently dis-charged Doran for having contacted the Wage andHour Division.On these facts I cannot conclude that Doran'scontact of the Wage and Hour Division was con-certed.As an initial proposition, I find that theGeneral Counsel failed to establish that the em-ployees' questioning of Tardani regarding compen-satory time for holiday work was concerted. Asnoted above, the recordis silentas to the circum-stances surrounding this questioning. My colleaguesapparently presume that the employees questionedTardani together. Yet nothing in the record sup-ports this presumption. From the record evidenceit is equally plausible that the employees questionedTardani individually on separate occasions. UnderMeyers,'such questioning is not concerted. As theBoard emphasized in that decision,"individualem-ployee concern, even if openly manifested by sev-eral employees on an individual basis, is not suffi-cient evidence to prove concert of action."Meyers,supra at 498. Obviously then, if the initial question-ing of Tardani were not concerted, there can be nobasisfor finding any subsequent individual act re-lating to that questioning to be concerted.Even assuming, arguendo, that the prior ques-tioning of Tardani was concerted, I would not findDoran's contact of the Wage and Hour Division tobe concerted. There is no evidence that Doran wasacting onthe authority of any employees when shemade the call. In this regard, there is no evidencethat the employees intended to pursue the matterfurther or that, if the matter were to be pursued,theWage and Hour Division should be contacted.In fact, Doran testified,"I took it upon myselftocall theWage and Hour Division." (Emphasisadded.) There is also no evidence that the employ-ees in' any way chose Doran as their spokesman, di-rected her to make the contact, or were evenaware that she made the contact. Partial parallelismof concern is not activity in concert. Moreover,there is no evidence that Doran made the contactin an, attempt to initiate, induce, or prepare forgroup, action. Indeed, herfirstaction after makingthe call to Wage and Hour was to telephone theIThe recordis silent asto the circumstancessurroundingthis ques-tioning.2Meyers Industries,268 NLRB 493 (1984), remanded sub nom.Prill V.NLRB,755 F.2d 941 (D.C. Cir. 1985), cert. denied 106 S.Ct. 313, 352(1985), reaffirmed 281 NLRB 882 (1986). EVERY WOMAN'S PLACERespondent'sofficialGeyer, an,action obviouslytaken on an individual basis. Further, there is noevidence that the Respondent knew of the allegedconcerted nature of Doran's call-a necessary ele-ment to establish a, violation.See our firstMeyersdecision,supra at 497.Implicitly acknowledging this lack of evidencethat is required by the Board'sMeyersdecision, toestablish the concerted nature of the activity, themajority, nevertheless,fords Doran's contact of theWageand Hour Division and subsequent relay ofthat information to the Respondent to be concertedas they were a"logical outgrowth"sof the original(unproved)joint protest and thus a"continuationof protected activity," citingJMC Transport, 272NLRB 545 (1984) (Chairman Dotson dissenting).In so finding,my colleagues have chosen toignorethe dictatesofMeyers,inwhich the Boardpointed out that, for individual acts to be protectedon the basis of concertediess,theymust be per-formedon theauthorityof the protected group,the act involved must be protected,and the Gener-alCounsel must prove than,the adverse action wasdirected at the protected acts of-the group's specifi-cally designated agent.In my opinion the majority,without regard towhatthe General Counsel has in fact established orfailed to establish,fords concertedness by applyingtheAlleluia4presumption that individual actions re-garding"group concerns"are-concerted-the verylegal fiction that the Board intended to eliminate initsMeyersdecision.The continued attempt tocreate legal fictions-here a so-called logical out-growth-as functional substitutes for evidence ofemployees'actual behavior in the workplace con-tributeslittle to realistic analysis and again turnsthe Board into an ombudsman for the remedy ofeveryinjustice in the workplace.Such a role is notcontemplated by the statute.5aThe appearance of such an undefined connective in the majority'sreasoning is a' matterof deepconcern.One may derive almost any find-ing by the use ofsuch terms.One might,e.g.,provethatseparatelyowned and operated aircraft were flyingin formation.Such a findingcould,after all, be a"logical outgrowth" of thefactsthatthe aircraft de-parted the same airport within a minuteor two of one another and hadthe same destination.The respectivepilots need not,of course,be awareof their "concerted"act. Such reasoning does seriousharm both to thelegal grammar of the term"concerted activity" and the logic of ourMeyersdecision.a Alleluia Cushion Co.,221 NLRB 999 (1975).aAlthoughnot raisedby mycolleagues,I do notview Doran's dis-chargefor hercall to the Wage andHourDivision as having a "chillingeffect" on the exerciseof other employees'Sec. 7 rights. As the Boardobserved inMeyers II,in which employee Gorehad also complained tothe respondentaboutthe same truck as prompted employee Prill's call toOSHA, whateverremote incidentaleffect an otherwiselawful dischargemay have on other employees does not render the discharge unlawful281 NLRB 882, 887.415, `Moreover,the majority's unexplained departurefrom theMeyersanalysis in this case leaves theBoard open to correction by a reviewing court forfailing to explain the reasoning behind its departurefrom its own precedent.As then.Judge Scalia re-cently criticized the Board:The purpose of the APA requirement thatthere be included in the agency's decision the"conclusions,and the reasons or basis therefor,on all the material issues of ... law" is onlysecondarily to enable reviewing courts to dis-cern irrationality.Itsprimary purpose is toimpose a discipline upon the agency itself, as-suring that it has undergone a process of rea-soned decision-making rather than haphazardlyreached a result that could(on one or anotherbasis of analysis)be sustained. . . .In the cir-cumstances of this case;we think it was un-questionably incumbent upon'the Board to ex-plain why it did not consider its decision a de-parture from the principles established in itsprior cases, or why it considered a departureappropriate.IronWorkers Local111 v.NLRB,792 F.2d 241,247-248(D.C. Cir.1986),denying enf. 274 NLRB742 (1985).Accord:NLRBv.MetropolitanLife In-surance Co.,380 U.S. 438,443-444 (1965);NLRB v.IndianapolisMack Sales,802 F.2d 280,284-285 (7thCir. 1986),denying enf. 272 NLRB 690(1984);Res-taurantCorp.of Americav.NLRB,,801 F.2d 1390,1395(D.C.Cir.1986),denying enf.27-1NLRB1080(1984).As another judge has observed,"There may not be a rule for Monday, another forTuesday, a rule for general application,but deniedoutright in a specific case."MaryCarter Paint Co.v.FTC,333 F.2d 654, 660 (5th Cir.1964) (C.J.Brown,concurring specially),quoted with approv-al inNLRBv.Operating EngineersLocal 925,460F.2d 589, 604 {5th Cir.1972).TheBoard's recentreaffirmation of theMeyersdecision at 281 NLRB882 (1986) stands in sharp contrast to my col-leagues'reasoning in this case,and their failure torecognize this point fatally flaws their decisionhere.All that the evidence in this case in fact revealsis that Doran, of her own accord,sought informa-tion from the Labor Department and, of her ownaccord, reported her findings to management.Doran was discharged for individually contactingthe Labor Department.It is this type—of conductthat the Board found not to be concerted activity 416DECISIONSOF NATIONAL LABOR RELATIONS BOARDinMeyersand subsequentcases.6For these,reasons,I dissent.6 American& Efird Mills,269 NLRB 1077 (1984);Allied Erecting Co.,270 NLRB 277 (1984);Access Control Systems,270 NLRB 823 (1984);ManningtonMills,272 NLRB 176 (1984).' I readily acknowledge that incertain situations,unlike the present case,the evidencewillwarrant afinding thatan individual's conductis a factual continuationof prior con-certed activity. SeeDayton TypographicalService,273 NLRB 1205 (1984);The Loft,277 NLRB 1444 (1986).J.Frederick Gatzke,Esq.,for the General Counsel.MichaelM.Knowlton,Esq. (O'Toole,Stevens,Johnson,Knowlton,Potter& Rolf),for the Respondent.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Onan original charge filedin Case 7-CA-20797 by CatheeDoran, the Regional Director of Region 7 of the Nation-alLabor Relations Board (the Board) issued a complainton July 2, 1982, which alleged, in substance, that EveryWoman's Place, Inc. (EWP or Respondent) violated Sec-tion 8(a)(1) of the National, Labor Relations Act (theAct), on January 6, 1982, by laying off Cathee Doran be-cause she had engaged in protected concerted activity bycontacting theWage and Hour Division of the Depart-ment of Labor concerning overtime pay for employeeswho , worked on holidays. Respondent filed a timelyanswer denying that it hadengagedin the unfair laborpractice alleged in the complaint.The case was heard in Muskegon, Michigan, on March17, 1983. All partiesappearedand were afforded full op-portunity to participate in the proceedings. Subsequentto the close of the hearing, the General Counsel andcounsel for Respondent filed briefs that have been care-fully considered. On the entire record and from my ob-servation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent,a Michigan corporation, is headquarteredatMuskegon,Michigan, where it is engaged in providingcrisis intervention,counseling services,and shelter towomen and youths,ItsWebster House facility located at125 Delaware Street in Muskegon is the only facility in-volved in the proceeding.The complaint alleges,and Respondent admits, thatduring its fiscal year that ended September 30, 1981, itsgross revenue exceeded$500,000 and it provided servicesfor the State of Michigan that were valued at in excessof $50,0001. It was further stipulated that during its fiscalyear,1982,Respondent's gross income dropped to ap-proximately$354,598 although it continued to furnishservices to the State of Michigan in an amountvalued atin excess of $50,000.`Observing that the operative facts in the instant caseall occurred during its 1982 fiscal year,Respondent con-tends I should find the Board has no jurisdiction in thiscase as itsgross revenue during fiscal year 1982was lessthan $500,000. I find the contention to be without merit.As noted by the General Counsel, the Board in St.LouisChristianHome,251NLRB 1477 (1980), asserted juris-diction over a facility that provided residential care andtherapy for abused and neglected children, that experi-enced an annual gross income of $250,000, and that pur-chased electricity and telephone services valued at ap-proximately $16,000 from firms engaged in interstatecommerce. Here, Respondent's gross income for fiscalyear, 1982 exceeded $250,000 and it performed servicesfor the State of Michigan during fiscal year 1982 thatwere valued in excess of $50,000. On these admittedfacts, I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and the Board has jurisdiction over Re-spondent's operations.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to October 1, 1981,1' Webster House for Run-aways, Inc. was a small nonprofit corporation that pro-vided shelter and counseling to runaway youth pursuantto two contracts with the Michigan Department ofSocialServices. Itwas headquartered inMuskegon,Michigan,where it operated a resident facility calledWebster House.2 During the time period under discus-sion,Mike Tardani was acting director of the operation.He reported to a board of directors. Other persons em-ployed included: Cathee Doran, counselor; Vicki Dunn,outreach counselor; Bobby Thompson, paraprofessionalcounselor;Cathy Hoff, office manager; Nellie Day,house manager; and several hourly paid employees who,in effect, babysat at, the facility when no salaried staffmember was present.During thelate summerof 1981, the board of directorsofWebster House for Runaways, Inc. voted to mergewith Every Woman's Place, Inc. Under the terms of themerger agreement,Webster House was to convey itsassets to EWP. EWP was to become the licensee of theresidential and outreach contacts described above, andthe Webster corporation was to be dissolved.When the merger of the two nonprofit corporationsbecame effective on October 1, Tardani no longer heldhis commanding position as Beverly Geyer and her as-sistant,Sue Ashby, became the chief management offi-cials at the facility. Tardani was demoted to the positionof program director. In addition to the fact that the man-agementhierarchyattheWebsterHouse facilitychanged at the time of the merger, the policies and pro-cedures followed by EWP became the new policies andprocedures of Webster House. As a consequence, themembers of the Webster House staff, who met with Tar-dani once each week at so-called supervisory meetings,iAll dates herein are 1981 unless otherwise indicated.2One contract funded activities at Webster House and was valued atapproximately $130,000. The second funded outreach community andcounseling services performed in Oceans and Newaygo Counties, whichare contiguous to Muskegon County. The latter contract was valued atapproximately$22,000. EVERY WOMAN'S PLACE'asked numerous questionsabout the new policies, andprocedures.3 One area of concern was the policy thatwould be followed with respect to holidays and compen-satory time. Tardani testified that Cathee Doran, CathyHoff, and Vicki Dunn, in particular, asked him four orfive times what the holiday and compensatory policywould be under EWP. Although Tardani sought to as-certain what the policy would be in those areas, he indi-cated Geyer could give him no definite answers.B. Doran 's Wage and'Hour InquiryOn approximately November 9, Doran telephoned theWage and Hour Division of the U.S. Department ofLabor to ask what pay employees were legally entitledto receive if they worked ,on holidays. She indicated shewas informed employees were entitled to double time insuch situations.After discussing the matter with thewage and hour spokesman, she telephoned Geyer and re-layed the information she had received. She also toldGeyer whom she had talked to and who furnished herwith the wage and hour telephone number to enable herto verify the information provided. Geyer subsequentlycontacted theWage and Hour Division and was fur-mshed information by mail. After studying the informa-tion provided,Geyer concluded that members of theprofessional staff of EWP were exempt from the over-time provisions of the Fair Labor Standards Act. It isundisputed, however, that as a result of Doran's actions,EWP amended its policies and procedures about Novem-ber 19 to provide that members of the professional staffwho were required to work on holidays observed byEWP would be granted 2 compensatory days off.4Tardani testified that on November 18, Geyer in-formed him that Doran had failed to observe the chain-of-command policy of EWP by contacting her in thewage and hour situation. She further indicated to Tar-dimi that Doran had displayed a lack of tact in the situa-tion, and that she felt that Tardani did not have his staffunder control. Tardani testified he defended Doran andhimself by informing Geyer that Doran had followed thechain-of-command because she had asked him whatE'WP's holiday policy was and had contacted Wage andHour Division and Geyer only after Tardani was unableto answer the inquiries made by Doran and other em-ployees.sC. The Fund ReductionIn early October, the Michigan Department of SocialServices notified Respondent by letter that it would fundits existing runaway programs through December 31, butthat shortage of funds would require changes thereafter.Subsequently, about November 19, that department noti-fied Respondent that its residential (the Webster House21Tardam indicated in reports sent to Geyer after such meetings thatWebster House employees were apprehensive and concerned. See G.C.Exhs. 23-26.'See G.C. Exh. 4.The language adopted as a direct result of Doran'scontact with the Wage and Hour Division and Geyer is found at item 12,p. 17 and under the heading "Exemption from Overtone" on pp. 50-52.5After meeting withGeyer,Tardam informed Doran that Geyer wasangry with her because she had not followed the chain-of-command inthe wageand hourmatter.417in,Muskegon) contract would be, reduced by 20 percentand/or or $19,487 for services to be provided from Janu-ary 1 to September 30, 1982.David Mills, the program manager for the MichiganDepartmentof Social Services Office of Children andYouth Services, testified that when the budget cuts inthe residential contracts were announced, he contactedthe man in charge of the so-called "A" or outreach con-tracts, 'which had not been cut, and ascertained thatcounselors could devote less time to those contracts,thereby enabling them to devote more time to theslashed residential programs.While Mills indicated hecommunicated such news to providers over the tele-phone and during network meetings attended by provid-ers, he could not recall any specific contact with any Re-spondent managementofficial.,Geyer testified that, after considering various alterna-tives for 3-4 weeks, she decided that Respondent wouldhave to lay off counselors to permit it to operate underits reduced budget. As the residential rather than the out-reach contract had been cut, she indicated that she de-cided, in accordance with her normal policy, to lay offcounselorsworking in that program. The counselorschosen were Cathee Doran and Bobby Thompson, theparaprofessional counselor. Geyer explained that she feltMike Tardani,assistedby EWP master counselor TonySenna, who was working at Webster House approximate-ly 25 percent of the time, could, if assisted by outreachcounselor Vicki Dunn, accomplish the necessary counsel-ing at Webster House. Geyer further indicated that SueAshby, her assistant, could relieve Tardani of some of hisadministrative duties.D. Tardani's Attempts to Cause Geyer to RetainDoranAfterlearning thatGeyer had tentatively decided toabsorb the budget' cut in the residential contract bylaying off counselors, Tardani met with her on Decem-ber 30, 1981, and January 4, 1982, in an attempt to causeher to consider other possible solutions. During the De-cember 30 meeting, he made suggestions that wouldabsorb approximately $18,500 of the $19,487 cut. Theplan involved, inter alia, reducing the housemanager(NellieDay) and the secretary (Cathy Hoff) from an 8-hour day to a 6-hour day. Geyer rejected his proposal,indicatingthat she planned to lay Doran off and go to alive-in arrangement for child care when the regular staffwas off. Tardani testified he asked Geyer to reconsiderher decision to lay Doran off, observing that Doran ac-complished half of the counseling performed at WebsterHouse. Geyer's response was that Doran did not fit intothe 'team approach; that she had attitude and moraleproblems and had not participated in some of the fund-raising activities.Tardani further indicated that Geyertold him that if Doran had been an EWP employee out-side the merger situation, she would have been fired onthe spot for violating the chain-of-command and ap-proaching Geyer in a manner that ' lacked tact. At theconclusion of the meeting, Geyer informed Tardani thatshe still planned to lay Doran off, but would think aboutit. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Tardani and Geyer next met on January 4, Tar-dani proposed that Respondent avoid a layoff by cuttingbothDoran and VickiDunn'shours by 50 percent.Geyer rejected the suggestion. Tardani then comparedDoran and Dunn at length,pointingout his feeling thatwhile Dunn had adequate qualifications and had done agood job as outreach counselor, Doran had superiorqualificationsand experience and had done an excellentjob as residential counselor. Geyer ended the meeting byindicating her final decision was to lay Doran off. Atsome point in the conversation, she informed Tardanithat Doran and Cathy Hoff had pressured Tardani to dothings that did not facilitate a smooth merger and thatDoran had some manipulative tendencies.E. The LayoffsOn January 6, 1982, Geyer and Tardani met withDoran in the latter's office. Geyer informed the employ-ee that the budget cut necessitated laying her off effec-tive January 21. Doran became hysterical and couldrecall little of what happened.While Geyer claims shetold Doran they were going to a live-in arrangement andshe offered the live-in position to Doran, the employeeand, Tardani recall that no such offer was made; that in-stead she was offered relief staff work."It is undisputed that Bobby Thompson, a paraprofes-sionalcounselorwho was also employed at WebsterHouse, wasinformed on January 6 that he was being laidoff as of January 22 for economic reasons. The recordfurther reveals he was offered and accepted the live-inattendant position created about the time he and Doranwere informed they were being laid off.When they were informed of their layoffs on January6, both Doran and Thompson were given letters indicat-ing the reason for the action. Geyer indicated in such let-ters that each had been a valuable employee and that Re-spondent could be counted on to give an excellent refer-ence.F. Post-termination EventsBy memorandum dated January 8, 1982, Vicki Dunnwas informed by Geyer, inter alia, that effective January1her salary was increased to $6.75 per hour and that herduties would change to include more time in Muskegon.7Shortly thereafter, on January 28, Tardani informedWood, who supervised outreach services in NewaygoCounty, by letter that due to budget cuts Dunn would bespending less time in outreach counties. Thereafter,Dunn, spent approximately 1 day a week in each of theoutreach counties for approximately 3 months. Thereaf-ter, she spent almost all of her time in Muskegon. Even-tually the outreach contract was given to another pro-vider because Respondent was not performing adequate-ly.8As Tardani was not employed by Respondent at the time of the hear-ing and he was an extremely persuasive witness, I credit his testimonywhen it conflicts with that of Geyer who has an obvious interest in theoutcome of this case.'G.C. Exh. 21. The record reveals that even though she had been em-ployed after Doran, Dunn was hired at a higher hourly rate than Doranreceived.In February 1982, Sue Ashby replaced Tardani as theproject coordinator at Webster House and Tardani wasdemoted to the position of casework supervisor. In April1982,Ashby was to be assigned other duties and onApril 21 she interviewed Tardani who had applied forthe project coordinator position. Tardani testified with-out contradiction that during the interview Ashby askedhim what he would like to do if he obtained the position.When he indicated he would like to rehire Doran, Ashbytold him Doran was not a team player and in Ashby'smind Doran had cut her own throat. The next day, April22,Geyer interviewed Tardani. Tardani testified thatwhen Geyer asked him which individuals in which ca-pacities he would use if selected as a program coordina-tor, he informed her he would keep the current staff andconsider rehiring Doran, at least part-time. Geyer toldhim that was out of the question, and made further com-ments to the effect that Doran as well as Cathy Hoff didnot fit the team approach and were negative influences.0. Accrediting Evidence Offered to Show Doran'sExcellenceTo bolster his claim that Doran was an excellent em-ployee who was more highly qualified to perform theWebster House work than Vicki Dunn, the GeneralCounsel placeda resumeprepared by Doran and twoemployee evaluations prepared by Tardani during theperiodDoran was employed by Respondent in evi-dence. s The resume reveals, inter alia; that Doran ob-tained a B.S. degree in sociology in 1974; that she was ajuvenile case worker from January 1973 until May 1974;that she was a youth home director from January toMay 1974; that 'she was a child care worker at a youthhome from September 1975 to March 1977; that she wasa court screener working with the court, prosecutor, andpublic defender in Lowell, Massachusetts, from Augustto December 1974; and that she was a researchassistantfrom January to April 1975. In brief, the employee eval-uations prepared by Tardani on June 24, 1981, and Janu-ary 4, 1982, respectively, reveal that Doran was given"Better than Average Performance" or "OutstandingPerformance" ratings in all categories in both reviews.The single exception was that she was given an "Aver-age Performance" rating in the June evaluation on re-sponsibility.Analysis and ConclusionsA threshold issue is whether Doran was engaged inprotected concerted activitywhen she contacted theWage and Hour Division and subsequently contactedGeyer concerning the holiday matter.It is well established that the conduct of an individualemployee may constitute "concerted activity" for pur-poses of Section 8(a)(1).Alleluia Cushion Co.,221 NLRB999 (1975);Air Surrey Corp.,229 NLRB 1064 (1977). Ex-pounding on the issue inARO, Inc. v. NLRB,596 F.2d713, 718 (1979), the Sixth Circuit stated:8See G.C. Exhs. 27,29, and 30. EVERY WOMAN'S PLACE419For an individual claim or complaint to amount toconcerted action underthe Act-itmust not havebeen made solely on behalf of an individual employ-ee, but it must be made on behalf of other employ-ees or at least be made with the object'of inducingor preparing for group action and have some argu-able basis in the collective bargaining agreement.Here, the factual situation is one in which practicallyall theWebster House employees voiced concern duringmeetings with their supervisor over the policies and pro-cedures to be followed by Respondent after the merger.Employees Cathy Hoff, Cathee Doran,and Vicki Dunnspecifically inquiredwhat the policy on holidays andcompensatory,time would be and, although he attemptedto obtain answers for their inquiries,Supervisor Tardaniwas unable to do so.Itwas in the above context thatDoran individually contacted the Wage and Hour Divi-sion and thereafter Geyer on November 9.Although Respondent argues that Doran acted individ-ually and solely for her own benefit,the record revealsthat afterGeyerinvestigated the matter she caused Re-spondent'swritten policies and procedures to be amend-ed to indicate that salaried employees who worked onholidays recognized by Respondent would receive 2compensatory days for each holiday worked and thatprofessional employees were exempt from the overtimeprovisions of, the Fair Labor Standards Act.In the circumstances described,I find that Doran's ac-tions reflected a commonality of purpose meant to inureto the mutual aid and benefit of the entire staff of Web-sterHouse.Indeed,Respondent seemingly recognizedthis by deciding,afterDoran had contacted the Wageand Hour Division and Geyer, to clarify its holidaypolicy byamending its policies and procedures. I findthatDoran engaged in protected concerted activitywhen she telephoned the Wage and Hour Division andsubsequently briefed Geyer on'the matter on November9, 1981.The more difficult issue in this - case is whether Re-spondent discharged Doran because of her November 9activity,or Whether, as it contends, she was dischargedfor economic reasons.InWright Line,251NLRB 1083,1089(1980), theBoard indicated the causation test to be employed in dis-charge cases-involving alleged violations of Section8(a)(1) or(3) as follows:First,we shall require,that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision.Once this is es-tablished, the burden will shift to the employer todemonstrate that the same: action would have takenplace even in the absence of the protected conduct.I find,without hestitation,that the General Counseladduced sufficient facts in the, instant case to support aninference that Doran's protected activities were a "moti-vating factor"in Respondent's decision to terminate theemployee.Thus, the record clearly reveals that: (1)Geyer exhibited marked animosity towards Doran be-cause she questioned Respondent's holiday,policy inearly,-November; (2)Doran was a senior employee atWebsterHouse and was shownto havebeen exceptional-lywell qualified to perform work required by both theresidential and the outreach contracts;(3)Geyer wasshown to havestated immediatelybeforeDoran was ter-minatedthat she would havebeen terminated "on thespot" if she had engaged in protected conduct in a non-merger situation;and (4) in April 1982, Geyer rejected asuggestion thatDoran be rehiredstating it was "out ofthe question"because sheand Cathy Hoff (who also in-quired concerningEWP's holiday policy)were negativeinfluences(on Tardani).The factorsdescribed compel aninferencethat Doran's November9 actions were a "mo-tivatingfactor"in the decision to terminate her.Turning to Respondent'sdefenses,Inote that theyconsist,inmain, of bare assertions,whichare uncorro-borated inany respect.The first contention is thatDoran'sNovember 9 activitywas unprotected.My find-ings,supra, resolve thismatter adverselytoRespond-ent's.The remaining defenses are that Respondent'spolicy is tolay off personswho areperformingwork re-lated to the contactsthatare cut;that VickiDunn wasretainedbecause of her valuablecontacts with people inOceana andNewaygo counties; and that Geyer deter-minedthat Tardani andSenna could accomplish the nec-essary counselingwork requiredatWebsterHouse.These defenses are discussedindividually below.With respect to Geyer'sclaim that she customarilycounters cuts in the fundsfor specificprograms or con-tractsby layingoff employees engaged inthe perform-ance of suchcontracts, I note that this is a bare claimunsupportedby any evidence whatsoever. Although therecord suggeststhat EWP had experiencedother cuts initsbudget around the same time the Department ofSocial Services cut itsWebster, House residential, con-tract by 20percent,Geyer madeno mention of person-nel layoffs,which were effectuated in otherprograms,thatwere made to permit Respondent to operate underreduced budget conditions.To the contrary,she testifiedthat such situations were handled,in part,by posting alljobs availableand permitting employeesto bid on them.In the circumstances,I am unwillingto attachsignificantweight to,Geyer'sbare assertionthatRespondent'snormal policy is to lay off'employees who perform workunder contracts that are cut.Similarly,Geyer's claim- that Dunn ratherthan Doranwas retained because her contactsinOceana andNewaygo Counties were-valuable'is a bare assertion un-supported by any evidence. As noted by the GeneralCounsel inbrief, the record reveals thatthe Departmentof 'Social Servicesnotified, providersat the time Re-spondent's,residential contractwas cut that the supervi-sor of theoutreach contracts had agreedthe providerscould devote less time to outreachcontracts.ViewingTardani's letter tothat department that indicates Re-spondent intendedto devoteless effortto the Oceanaand Newaygo outreachcontractswith that record evi-dence that reveals that, Respondent caused Dunn tospend so little time in the named countiesduring 1982that the contract was awarded to another provider, I 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclude that Geyer was not as concerned with the out-reach contracts and-Dunn's contracts as she claims.Finally, although Geyer claimed that she decided priorto Doran's termination that Senna and Tardani could ac-complish the necessary counseling atWebster Houseafter Doran was gone, the record clearly reveals that, infact,Dunn was required to spend the vast majority ofher time counseling at Webster House after Doran left.Thus, it appears that by terminating Doran, Respondentchose to use a less qualified employee who was paidmore to do the job previously performed by alleged dis-criminatee Doran:In sum, the record evidence in this case fails to per-suade me that Respondent would have selected Doranfor layoff in January 1982 if she had not engaged in theprotected activity described, supra. I find 'Respondenthas failed to rebut the General Counsel's prima facieshowing that Respondent selected Doran for terminationfor discriminatory reasons.Accordingly, I fmd, as al-leged, that by terminating Doran on January 21, 1982,Respondent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Every Woman's Place, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.By terminating Cathee Doran because she engagedin protected concerted activities, Respondent violatedSection 8(a)(l) of the Act.3.The aforesaid unfair labor practice affects commercewithinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act.Having found that Respondent discharged CatheeDoran in violation of Section 8(a)(1), I shall recommendthatRespondent reinstate Cathee Doran to her formerjob or, if such job no longerexists,to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges previously enjoyed, and Ishall recommend that Respondent make Doran wholefor any loss of earnings she may have suffered because ofthe discrimination practiced against her by payment toher of a sum equal to what she normally would haveearned from the date of her discharge on January 21,1982, to' the date Respondent offers her reinstatement,less her netearningsduring that period. Backpay shall becomputed in the manner set forth in F.W. WoolworthCo., 90 NLRB 289 (1950), with interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).'On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed99 If no exceptionsare filedas providedby Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall,as provided in Sec 102.48of theRules,be adopted by theORDERThe Respondent, Every Woman's Place, Inc., Muske-gon,Michigan,itsofficers,agents, successors, and as-signs, shall1.Cease and desist from(a)Dischargingor otherwisediscriminating againstany employee for the purpose of discouraging employeesfrom engaging in protected concerted activity.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Cathee Doran immediate and full reinstate-ment to her former position of employment or, if thatjob no longer exists, to a substantially equivalent posi-tion,without prejudice to her seniority and other rightsand privileges previously enjoyed.(b)Make whole employee Cathee Doran for any lossesof pay she may have suffered by reason of the discrimi-nation agianst her in the manner set forth above in theremedy section.(c) Remove from its files any reference to the layoff ortermination of Cathee Doran on January 21, 1982, andnotify her in writing that this has been done and that evi-dence of this unlawful termination will not be used as abasis for future personnel actions against her.(d)Preserve and, on request,, make available to theBoard or its agents,' for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary or useful to the analysis of the amountof backpay due under the terms of this Order.(e)Post at its, place of business in Muskegon, Michi-gan, copies of the attached notice marked "Appendix." 1Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order whatsteps Respondenthas taken to comply.Board and all objections to them shall be deemed waived for all pur-poses.10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." EVERY WOMAN'S PLACE421APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge or otherwise discriminateagainst employees'for the purpose of discouraging themfrom engaging in protected concerted activity.WE-WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed yogi by Section7of the Act.WE WILL offer Cathee Doran immediate and full rein-statement to her former job or,,if that job no longerexists, to a substantially equivalent position,without prej-udice to her seniority or other rights,and WE WILL makeher whole for any loss of pay she may have suffered byreason of our discrimination against her,with interest.WE WILL remove from our files any references to thedischarge of Cathee Doran on January 21, 1982, and WEWILL notify her that this has been done'and tht evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against her.